Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 10/07/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment and remarks filed 10/07/20 have been entered.

2.   Claims 1-5, 7, 9-11, and newly added Claims 12-16, are under examination.

3.   Claim 15 is objected to:
	A) “IL10” is properly “IL-10”.

4.   In view of Applicant’s amendment the previous rejection has been withdrawn.  New rejections follow.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 1-5, 7, 9-11, and newly added Claims 12-16, are rejected under 35 U.S.C. 103 each as being unpatentable over 
WO 2003/045316 (IDS) in view of Strayer (2000, of record) and 
WO 2010/122094 (IDS).

WO 2003/045316 teaches a method comprising the intravenous administering of a polynucleotide encoding GAD65 to a human for the treatment of type 1 diabetes (see particularly Example 8).  

The teachings of the reference differ from that of the claimed invention only in that the polynucleotide is not under control of the SV40 early and late promoter of SEQ ID NO:12.

Strayer teaches replication deficient SV40 vectors comprising both the full-length early and late promoters and advantages of their use, e.g., broad tropism, lack of immunogenicity, etc. (see particularly, pages 571 and Figure 1).  Further note that the reference specifically teaches the use of a vector comprising the entire wild type genome minus only the large T antigen coding region (see particularly, page 573).  

WO 2010/122094 teaches the suitability and desirability of employing a replication deficient SV40 vector (said vector includes both the early and late promoters) for the administration of antigens for the treatment of autoimmune diseases (see particularly the Abstract).  Said suitability and desirability of employing a replication deficient SV40 vector derive from the ability to produce the vector in large quantities as well as said vector's non-immunogenicity in humans (see particularly page 2, lines 17-32, page 6, lines 23-31, and Example 6).

It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to perform the method of treating type 1 diabetes in a human of WO 2003/045316, said method comprising the administration of a polynucleotide encoding GAD65, said polynucleotide encoded in a replication deficient SV40 vector of Strayer given the advantages of the use of said vector taught by Strayer.  The use of said replication deficient SV40 vector would have been further obvious in view of the teachings of WO 2010/122094 that the employing of a replication deficient SV40 vector is both suitable and desirable for human use given its ability to be produced in large quantities as well as said vector's non-immunogenicity in humans.  Note that the clauses, “…without inducing RNA interference to mRNA encoding the antigen…” and “…wherein expression of mRNA from the polynucleotide in the cells of the host organism does not induce RNA interference against mRNA: and wherein expression of the antigen induces immune tolerance toward the antigen in the host organism…” are not actual method steps but simply describe the result of the administration of the vector of the claims.  Likewise, Claims 13-15 are included in the rejection 

7.   Claims 1-5, 7, 9-11, and newly added Claims 12-16, are rejected under 35 U.S.C. 103 each as being unpatentable over WO 2003/045316 (IDS) in view of Vera et al. (2004, of record) and WO 2010/122094 (IDS).

WO 2003/045316 and WO 2010/122094 have been discussed above.

Vera et al. teaches replication deficient SV40 vectors comprising both the full-length early and late promoters and advantages of their use, e.g., broad infectivity, easy manipulation and production, etc. (see particularly, the Introduction).  Further note that the reference specifically teaches the use of a vector comprising both the early and late promoters (see particularly, Figure 1A).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to perform the method of treating type 1 diabetes in a human of WO 2003/045316, said method comprising the administration of a polynucleotide encoding GAD65, said polynucleotide encoded in a replication deficient SV40 vector of Vera et al. given the advantages of the use of said vector taught by Vera et al.  The use of said replication deficient SV40 vector would have been further obvious in view of the teachings of WO 2010/122094 that the employing of a replication deficient SV40 vector is both suitable and desirable for human use given its ability to be produced in large quantities as well as said vector's non-immunogenicity in humans. Note that the clauses, “…without inducing RNA interference to mRNA encoding the antigen…” and “…wherein expression of mRNA from the polynucleotide in the cells of the host organism does not induce RNA interference against mRNA: and wherein expression of the antigen induces immune tolerance toward the antigen in the host organism…” are not actual method steps but simply describe the result of the administration of the vector of the claims.  Likewise, Claims 13-15 are included in the rejection because the limitations recited therein are not actual method steps but simply describe the result of the administration of the vector of the claims.  Claims 9 and 10 are included in the rejection because it would be obvious to provide a treatment that dis not result in an adverse response.  Claim 16 is included in the rejection because it would be obvious to monitor any patient after treatment of any kind.

8.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.   Claims 1-5, 7, 9-11, and newly added Claims 12-16, are rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) the “antigen” of Claims 1, 2, and 12,
B) the method comprising “…without inducing RNA interference to mRNA encoding the antigen…” and “…wherein expression of mRNA from the polynucleotide in the cells of the host organism does not induce RNA interference against mRNA: and wherein expression of the antigen induces immune tolerance toward the antigen in the host organism…” of Claims 1, 11, and 12,
C) the “adverse immune response” of Claims 9 and 10,
D) the “transducing” “peripheral blood mononuclear cells” to “secrete a tolerogenic cytokine” wherein the cytokine is “IL10 (sic) or transforming growth factor beta” of Claims 13-15 respectively,
E) the “monitoring” of Claim 16.

Regarding A), no support has been cited.  The specification supports only “auto-antigen” in the context of the claims.
Regarding B), no support was cited when the limitation was introduced in the claims of 6/19/20.  No support has been found. 
Regarding C) and D), while the terms are found in the specification, they are not disclosed in the generic method of the instant claims.
Regarding E), the term is used only once in the specification as a header in Table 1. 

10.  No claim is allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D. 2/15/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644